DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the amendments filed on 4 June 2021.
Claims 1-26 are canceled.
Claims 27-28 and 34 have been amended.
Claims 27-34 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments filed on 4 June 2021 are insufficient to overcome the 101 and 103 rejections previously raised.  These rejections have been respectfully maintained and updated below as necessitated by the amendments to the claims.

Response to Arguments
Applicant’s arguments filed on 4 June 2021 have been fully considered but are not persuasive.
Regarding the 101 rejection, Applicant argues that the claims are not practically performed in the mind.  Examiner acknowledges that only some of the claimed functions are considered to fall within the mental processes grouping of abstract ideas.  Other steps are considered to be complex math applied by a computer and 
Applicant argues that similar to Research Corp Tech. the claims require the manipulation of a computer data structure, inputs from the common data system to create a modified version of the data structure, an updated ship schedule.  Examiner respectfully disagrees.  The claimed functions are not equivalent to those in Research Corp Techs.  The claimed invention merely accepts inputs from the common data system, accepting inputs is considered insignificant data gathering.  The ability to modify a schedule, without any specific details regarding a configuration of structural elements, is part of the abstract concept.  Scheduling is a business concept that exists well outside of the realm of computing.  The claims set forth do not illustrate any structural modification result from inputs, and merely updating a schedule is not considered equivalent.
Applicant further argues that the claims are not directed towards organizing human activity.  Examiner respectfully disagrees.  Supply Chain analysis, scheduling and shipping based on a schedule are all considered certain methods of organizing human activity because they relate to commercial or sales type interactions and the ability to manage personal or behavioral interactions, e.g. a schedule of deliveries or shipping and thus recite an abstract concept.
Finally, applicant argues that the claims are no directed towards mathematical concepts.  Examiner respectfully disagrees. Applying decision making modules and running simulations that execute complex math such as a linear program or stochastic models all relate to mathematical concepts merely 
Regarding the 103 rejection, Applicant argues that Kocis is directed towards finding optimal solutions to maximize a total net margin and that the cited references do not disclose a platform that incorporates multiple models. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Kocis in at least the Abstract describes breaking an optimization down into multiple modeling programming problems, e.g. models, including linear programming and mixed integer linear programming problems, [0036, 0052, 0075, 0093, 0096, 0098, 0262, 0272] further describe using modeling for the optimization of a supply chain scheduling operation and transportation scheduling operation.  El-Bakry is further combined to teach the ability to optimize an overall supply chain including loading facilities, LNG ship, and unloading facilities, while making recommendations for LNG ships, terminal infrastructure and operational design as is described in at least [0181], i.e. it models and simulates shipping, supply chain 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claim 27 recites using models to valuate or validate an LNG management decision, identifying options, generating/creating an optimized ship schedule from a model using a plurality of models, assigning values, making comparisons to evaluate the schedules and shipping the LNG accordingly.
	The limitations of using two or more models to valuate or validate an LNG management decision, identifying options, generating/creating an optimized ship schedule from a model using a plurality of models, assigning valuations, and comparing valuations as drafted, illustrate a method, that under its broadest reasonable interpretation, covers mental processes or concepts that could be done in the human mind because they set forth a series of observations and evaluation or judgement, e.g. valuating and validating decisions and decision making based on data gathering, scheduling, valuation and comparison.  Additionally, the overall 
	The claim as a whole illustrates a number of insignificant extra solution activity steps relating to storing models, receiving/accepting inputs, and 
	Regarding step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered both individually and as an ordered combination the elements do not amount to significantly more than an abstract idea.  The claim recites the additional limitations of an optimization platform comprising the computer based models stored in memory, a configured processor, a graphical user interface, running a simulation and a common data system without including any details with regards to the configuration itself. These elements are recited at a high level of generality and are recited as merely implementing the abstract idea within a computerized system.  The use of generic computer components to execute the abstract concepts does not impose any meaningful limit on the computer implementation of the abstract idea. When reconsidering the steps considered insignificant extra solution activity, accepting, inputting, interfacing, outputting, displaying, storing 
	Claims 28-34 merely narrow the abstract idea by describing additional valuating and validating steps, describing data and perspectives, additional modeling, data input, interfacing, running and outputting, capturing behavior, entering behavior, employing optimization techniques, running simulations, 
	The additional elements described in the claims, when considered both individually and as a whole include a common data system, graphical user interface, decision making modules, and a computer which are all recited at a high level of generality and do not amount to significantly more than the computer idea.  Generic computer components recited as performing generic computer functions such as receiving inputs, displaying outputs, executing or running instructions illustrate generic elements performing functions and amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception.  When considered as an ordered combination, the limitations add nothing that is not already present 
	As such, Claims 27-34 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kocis et al. (US 2011/0231335) in view of El-Bakry et al. (US 2010/0088142) further in view of Ettl et al. (US 2009/0164262).
As per Claim 27 Kocis teaches:
A method for shipping liquefied natural gas (LNG) from one or more LNG liquefaction terminals to one or more LNG regasification terminals using a fleet of ships, the method comprising providing a computer based supply chain optimization platform (Kocis Abstract [0003, 0013, 0029, 0032, 0040, 0043-0044, 0060, 0097] computer modeling application for determining optimal solutions to the assignment of vehicles in a fleet for transporting cargo including grades of crude oil and liquid bulk products such as LNG), wherein the supply chain optimization platform comprises: 
a supply chain design model configured to generate an LNG supply chain design (Kocis Fig. 1 [0023-0029, 0032, 0040, 0043-0044, 0060, 0097-0098] describe a system including memory and processor for modeling, simulating and allocating shipping cargos and vessels for the transportation of resources including LNG, the vessels can be charted for long term availability taking into account the capacity of each vessel and the system determines an optimal configuration within the possibility of supply chain vessels); 
a shipping simulation model configured to simulate shipping of LNG (Kocis Fig. 1 [0029, 0032, 0040, 0043-0044, 0060, 0097] system including memory and a processor for modeling, e.g. simulating, and allocating shipping cargos and vessels for the transportation of resources which can include LNG, the vessels can be chartered as part of a long term availability program which takes into account the shipping capacity of each vessel, the system determines, e.g. the optimal configuration within the possibility of supply chain vessels); 
a ship scheduling model configured to generate a ship schedule for delivering LNG from one or more LNG liquefaction terminals to one or more LNG regasification terminals using a fleet of ships (Kocis Fig. 1, [0029, 0032, 0040, ; and 
an optionality planning model configured to develop a long-term strategy for allocating a supply of LNG while adhering to limitations of available shipping capacity (Kocis [0032, 0043-0044, 0060] the invention is to a system including memory and a processor for allocating shipping cargos and vessels for the transportation of resources which can include LNG, e.g. planning, the vessels can be chartered as part of a long term availability program taking into account the capacity of each vessel); and
wherein the supply chain optimization platform uses a common data system that is used with the supply chain design model, the shipping simulation model, the ship scheduling model and the optionality planning model (Kocis [0095 and 0099] the large ship decision support modeling system takes worksheets of current data, e.g. system common data, regarding vessels, voyage specifics, crude information and market rates, then the optimizer simulates all portions and determines optimal assignments for supplying resources);
wherein the supply chain optimization platform utilizes a graphical user interface designed so that each of the supply chain design model, the shipping simulation model, the ship scheduling model, and the optionality planning model have a common look and feel as displayed to a user (Kocis [0075-0077, 0250, 0252] a user interfaces with the optimizer application to generate optimal vessel assignments for carrying the resources, has common navigation buttons in all large ship decision support interface pages which would give the modeling system a common look and feel);
identifying one or more options in the LNG supply chain, wherein the options comprise one or more of short-term options, long-term options or supply chain operability (Kocis [0013, 0021, 0031-0032, 0043-0044, 0058, 0060, 0066, 0105] and at least Fig. 3T describe and illustrate making short term decisions for which ships can ship goods and can use spot vessels to accomplish small single voyages, the invention is for allocating shipping cargos and vessels for the transport of resources chartered as part of a long term availability program taking into account capacity, the system models various supply and demand ports within the supply chain for delivering various grades of oil and makes transportation scheduling choices while taking input data including desired voyages, available vessels, planning period, estimated arrival, departure, fees and other market inputs into account to optimize and maximize the total net margin);
generating, for each identified option, an optimized LNG shipping schedule to deliver LNG from one or more LNG liquefaction terminals to one or more LNG regasification terminals using a fleet of ships, wherein generating the optimized LNG shipping schedule comprises: modeling an LNG supply chain using a plurality of decision-making models, the LNG supply chain including the one or more LNG liquefaction terminals, the one or more LNG regasification terminals, and the fleet of ships, wherein the plurality of decision-making models are configured to capture behavior of various elements of the LNG supply chain (Kocis Fig. 3T and [0013, 0039, 0066, 0105, 0108] illustrate and describe the system modeling various supply and demand ports within the supply chain for delivering various products, the system makes transportation scheduling decisions through the modules to make an optimal decision, the system tracks the volumes taken from each supply, e.g. liquefaction port/terminal and the volumes delivered to each demand, e.g. regasification port/terminal using a fleet of vessels, [0048 and 0054] describe the modeler and simulator using multiple mathematical and optimizing and simulation models to determine the optimal solution for the supply chain model)
accepting a plurality of inputs from the common data system that are relevant to at least a portion of the LNG supply chain (Kocis [0052, 0057, 0073, 0075-0076] the system takes input data from the data system and optimizes and maximizes the model outputs) wherein uncertainty in the plurality of inputs is represented (Kocis [0287 and 0075-0077] describe accounting for uncertainty using “what if” scenarios forcing term vessels or voyage assignment options and re-optimizing accordingly, and the optimizer applications output the optimal solution which maximizes the total net margin)
employing optimization techniques with the plurality of decision making modules to prescribe operations decisions for each elements of the LNG supply chain (Kocis [0075-0077 and 0250] a user interfaces with the optimizer application to generate optimal vessel assignments for carrying the resources and can produce and model alternate or multiple solutions if necessary), wherein the plurality of decision-making modules comprise a stochastic programming model, a stochastic dynamic program, a robust optimization model, a mixed integer linear programming model, a dynamic programming model, an approximate dynamic programming model, a constraint programming model, or a combination thereof (Kocis Abstract describes breaking an optimization down into multiple modeling programming problems including linear programming and mixed integer linear programming problems, [0036, 0052, 0075, 0093, 0096, 0098, 0262, 0272] further describe using modeling for the optimization of a supply chain scheduling operation and transportation scheduling operation); 
running a simulation of an LNG shipping schedule using the plurality of decision making models, the plurality of inputs and the optimization techniques (Kocis [0075-0077 and 0250] a user interfaces with the optimizer application to generate optimal vessel assignments for carrying the resources and can produce and model alternate or multiple solutions if necessary), 
assigning a valuation to each of the optimized ship schedules using two or more of the supply chain design model, the shipping simulation model, the ship schedule model and the optionality planning model to evaluate the optimized LNG shipping schedules (Kocis Abstract [0021] and above describing the supply chain mode, shipping simulation model, scheduling modeler and 
outputting the optimized ship schedule (Kocis [0287 and 0075-0077] describe accounting for uncertainty using “what if” scenarios forcing term vessels or voyage assignment options and re-optimizing accordingly, and the optimizer applications output the optimal solution which maximizes the total net margin).
		While Kocis describes optimizing transportation scheduling using provided inputs for products that may include LNG in a system that distributes crude oil.  Kocis does not explicitly recite allocating or shipping the supply of LNG.  However, El-Bakry teaches LNG distribution in at least [0005 and 0007]. El-Bakry further teaches:
wherein the plurality of decision-making modules comprise a stochastic programming model, a stochastic dynamic program, a robust optimization model, a mixed integer linear programming model, a dynamic programming model, an approximate dynamic programming model, a constraint programming model, or a combination thereof (El-Bakry in at least the abstract and [0022, 0026, 0120, 0144, 0181-0190 and 0207] describes using mathematical programming modeling techniques including mixed integer linear programming to generate optimal shipping schedules, the optimization and algorithms can be a hybrid of different techniques used to generate the optimized solution)
	Therefore, it would be obvious to one of ordinary skill in the art to modify the 
	Kocis in at least [0075-0077 and 0250] describes user interfaces with the optimizer application to generate optimal vessel assignments for carrying the resources and can produce and model alternate or multiple solutions if necessary and in at least [0052, 0057, 0073, 0075-0076] the system takes input data from the data system and optimizes and maximizes the model outputs.  Neither Kocis nor El-Bakry explicitly recite that the models are stochastic programming, stochastic dynamic programming or robust optimization models, or that the uncertainty of the inputs is represented as multiple scenarios, probability distribution functions, ranges of values or a discrete set of values.  
	However, Ettl teaches a method for resource planning that accounts for uncertainty and includes steps of processing a stochastic programming formulation (Abstract).  Ettl further teaches:
wherein uncertainty in the plurality of inputs is represented as one or more of multiple scenarios, probability distribution functions, ranges of values and a discrete set of values (Ettl [0046] and the abstract describe accounting for ;
wherein the plurality of decision-making modules comprise a stochastic programming model, a stochastic dynamic program, a robust optimization model, a mixed integer linear programming model, a dynamic programming model, an approximate dynamic programming model, a constraint programming model, or a combination thereof (Ettl [0055, 0059, 0082, 0097, 0127] describe implementing different models that include stochastic programming and optimization models)
		Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to perform optimizations to include techniques for specific stochastic programming and optimization models as well as account for input uncertainty using probability distributions because each of the elements was known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did independently.  By utilizing stochastic programming and optimization models and probability distributions to account for uncertainty, the combination enables more accurate modeling techniques that better represent the actual data and will produce more precise realistic results. 
As per Claim 28 Kocis in at least the Abstract describes breaking an optimization down into multiple modeling programming problems including linear programming 
wherein each of the plurality of decision-making modules comprises a stochastic programming model, a stochastic dynamic programming model, or a robust optimization model (Ettl [0055, 0059, 0097, 0127] describe implementing different models that include stochastic programming and optimization models); 
	Ettl is combined based on the reasons and rationale set forth in the rejection of Claim 27 above.
As per Claim 29 Kocis further teaches:
wherein valuating short-term options comprises: obtaining a probability distribution of short term LNG prices (Kocis [0069 and 0071] the system calculates a worldscale rate, which is the probability market rate a vessel can expect to achieve for its cargo based on the maximum tons of cargo the vessel can carry); 
generating an optimized ship schedule using the probability distribution (Kocis [0075-0077 and 0250] a user interfaces with the optimizer application to generate optimal vessel assignments for carrying the resources, e.g. an ; and 
using the outputs of the ship schedule model to valuate a short-term optionality scenario (Kocis [0031, 0043, 0058] the system helps to make short term decisions for which ships can ship goods and the system can use spot vessels to accomplish small single voyages).
		While Kocis describes optimizing transportation scheduling using provided inputs for products that may include LNG in a system that distributes crude oil, Kocis does not explicitly recite allocating the supply of LNG in a LNG market of priced LNG.  However, El-Bakry teaches LNG distribution in a market of LNG in at least [0005 and 0007].  Therefore, it would be obvious to one of ordinary skill in the art to modify the shipping optimization method and platform of Kocis to include the LNG market and distribution taught by El-Bakry because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did independently.  By combining the transportation scheduling optimization with the LNG bulk material ship routing and inventory management schedule optimization, the combination enables feasible transportation schedules for cost effective LNG in the supply chain.
As per Claim 30 Kocis further teaches:
wherein valuating short-term options comprises: obtaining a probability distribution of short-term LNG prices (Kocis [0069 and 0071] the system ; 
using the probability distribution of short-term LNG prices as an input into the shipping simulation model (Kocis [0069, 0071, 0075] the worldscale rates are put in as an input of the scheduling model, [0095 and 0099] the large ship decision support modeling system takes worksheets of current data and simulates all portions of the decisions making modules to prescribe operation decisions for each element of the supply chain to make an optimal decision); 
generating LNG operations decisions from the shipping simulation model (Kocis [0075-0077] the optimizer application outputs the optimal solution which maximizes the total net margin); and 
using the outputs of the shipping simulation schedule model to valuate a short term optionality scenario (Kocis [0075-0077] the optimizer application outputs the optimal solution which maximizes the total net margin).
		While Kocis describes optimizing transportation scheduling using provided inputs for products that may include LNG in a system that distributes crude oil, Kocis does not explicitly recite allocating the supply of LNG in a LNG market of priced LNG.  However, El-Bakry teaches LNG distribution in a market of LNG in at least [0005 and 0007].  Therefore, it would be obvious to one of ordinary skill in the art to modify the shipping optimization method and platform of Kocis to include the LNG market and distribution taught by El-Bakry because each of the elements were known, but not necessarily combined as claimed.  The technical 
As per Claim 31 Kocis further teaches:
wherein the short-term options valuating for one or more of ship in-chartering, ship out- chartering, a diversion, and a backhaul opportunity (Kocis [0021, 0028-0029, 0040, 0043, 0097, 0201, 0280] describes system input variables including needing a vessel to be chartered for picking up cargo and supplies, e.g. in chartering, and delivering supplies, e.g. out chartering, and takes into about backhaul debits and credits).
As per Claim 32 Kocis further teaches:
wherein valuating short-term options comprises valuating from a market perspective (Kocis [0095 and 0099] describe the large ship decision support modeling system which takes in 15 worksheets of current data regarding vessels, voyage specifics, crude information and current market rates, the optimizer simulates all portions and determines the optimal assignment for supplying the resources).
As per Claim 33 Kocis further teaches:
wherein valuating short-term options comprises valuating from a perspective of one or more participants in the supply chain (Kocis [0095-0099] the large ship 
As per Claim 34 Kocis further teaches:
wherein valuating long term options comprises: generating an optimized ship schedule for each identified potential long-term option (Kocis [0013, 0021, 0031-0032, 0043-0044, 0058, 0060, 0066, 0105] and at least Fig. 3T describe and illustrate making short term decisions for which ships can ship goods and can use spot vessels to accomplish small single voyages, the invention is for allocating shipping cargos and vessels for the transport of resources chartered as part of a long term availability program taking into account capacity, the system models various supply and demand ports within the supply chain for delivering various grades of oil and makes transportation scheduling choices while taking input data including desired voyages, available vessels, planning period, estimated arrival, departure, fees and other market inputs into account to optimize and maximize the total net margin, Fig. 3T and [0013, 0039, 0066, 0105, 0108] illustrate and describe the system modeling various supply and demand ports within the supply chain for delivering various products, the system makes transportation scheduling decisions through the modules to make an optimal decision, the system tracks the volumes taken from each supply, e.g. liquefaction port/terminal and the volumes delivered to each demand, e.g. regasification port/terminal using a fleet of vessels, [0048 and ; 
assigning a valuating of the optimized ship schedule for each identified potential long-term option (Kocis [0069 and 0071] the system calculates a worldscale rate, which is the probability market rate a vessel can expect to achieve for its cargo based on the maximum tons of cargo the vessel can carry); and 
comparing the valuations to choose a long-term option (Kocis [0076] describes how the optimizer generates the optimal vessel assignments as well as alternate solutions that may be analyzed and compared including various user specified restrictions in order to develop an overall optimal solution and recommendation, see also [0096, 0290]).
	While Kocis describes optimizing transportation scheduling using provided inputs for products that may include LNG in a system that distributes crude oil, Kocis does not explicitly recite allocating the supply of LNG in a LNG market of priced LNG.  However, El-Bakry teaches LNG distribution in a market of LNG in at least [0005 and 0007].  Therefore, it would be obvious to one of ordinary skill in the art to modify the shipping optimization method and platform of Kocis to include the LNG market and distribution taught by El-Bakry because each of the elements were known, but not necessarily combined as claimed.  The technical .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623